 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

   MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )      CRIMINAL ACTION NO.
        v.                      )         2:19cr309-MHT
                                )              (WO)
LINDA DONOVAN                   )

                        OPINION AND ORDER

        This case is before the court on defendant Linda

Donovan’s motion to continue the trial date.                  For the

reasons set forth below, the court finds that Donovan’s

upcoming      jury   trial,   now   set   for   January   6,    2020,

should be continued pursuant to 18 U.S.C. § 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited    by   the   requirements   of   the    Speedy

Trial Act, 18 U.S.C. § 3161.          The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared  before   a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”         § 3161(h)(7)(A).        In      granting      such      a

continuance,      the   court   may   consider,           among     other

factors, whether the failure to grant the continuance

“would    be   likely   to ... result      in   a   miscarriage        of

justice,”      § 3161(h)(7)(B)(i),    or     “would   deny        counsel

for the defendant or the attorney for the Government

the      reasonable     time    necessary           for      effective

preparation, taking into account the exercise of due

diligence.”      § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Donovan in a speedy trial.

Donovan represents that after collecting her medical


                                2
records and obtaining a psychological evaluation, she

submitted     a     request    for     pretrial      diversion      to   the

United      States    Attorney       on     December       5,    2019.     A

continuance is warranted so that Donovan’s attorney may

pursue the option of pretrial diversion and so that the

government’s attorney may finalize its decision on the

request.       Also,     the   government           does   not    oppose   a

continuance.

                                     ***

      Accordingly, it is ORDERED as follows:

      (1) The motion to continue (doc. no. 16), filed by

defendant Linda Donovan, is granted.

      (2)   The   jury   selection         and   trial     for    defendant

Donovan, now set for January 6, 2020, are reset for

February 24, 2020, at 10:00 a.m., in Courtroom 2FMJ of

the   Frank    M.    Johnson     Jr.       United    States      Courthouse

Complex, One Church Street, Montgomery, Alabama.

      The United States Magistrate Judge shall conduct a

pretrial conference in advance of the February 24, 2020




                                      3
trial term, and shall reset the deadline for entering a

change of plea and any other appropriate deadlines.

    DONE, this the 11th day of December, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
